           Case 1:16-vv-01202-UNJ Document 77 Filed 08/14/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1202V
                                      Filed: May 31, 2019
                                        UNPUBLISHED


    JAMES CAPERTON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On September 26, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza (“flu”) vaccine administered on October
21, 2015. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

     On May 1, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a SIRVA. On May 31, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $143,867.59, including

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-01202-UNJ Document 77 Filed 08/14/19 Page 2 of 5



$110,000.00 in pain and suffering, $7,204.60 in lost wages, and $26,662.99 in
unreimburseable expenses. 3 Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner the following:

    1. A lump sum payment of $117,384.60 in the form of a check payable to
       petitioner, James Caperton. This amount represents compensation for all
       damages that would be available under § 15(a).

    2. A lump sum payment of $23,121.99, payable jointly to petitioner and to:

                                  Novant Health Kernersville Medical Center
                                              P.O. Box 11549
                                         Winston-Salem, NC 27116
                                         Account No: 2800179305

Petitioner agrees to endorse the payment to Novant Health Kernersville Medical Center.

    3. A lump sum payment of $3,361.00, payable jointly to petitioner and to:

                                           Piedmont Triad Anesthesia
                                         145 Kimel Park Drive, Suite 120
                                           Winston-Salem, NC 27103
                                              Account No: 242125

Petitioner agrees to endorse the payment to Piedmont Triad Anesthesia.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
  The award for past unreimbursable expenses is to be paid as follows: $180.00 payable directly to petitioner, James
Caperton; $23,121.99 payable jointly to petitioner and Novant Health; and $3,361.00 payable jointly to petitioner
and Piedmont Triad Anesthesia. See Proffer at 1 n.1.
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                         2
         Case 1:16-vv-01202-UNJ Document 77 Filed 08/14/19 Page 3 of 5



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


JAMES CAPERTON,                              )
                                             )
                                             )
                  Petitioner,                )       No. 16-1202V
                                             )       Chief Special Master
             v.                              )       Nora Beth Dorsey
                                             )
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )



    RESPONDENT’S AMENDED PROFFER ON AWARD OF COMPENSATION

    I.       Compensation for Vaccine Injury-Related Items:

          On April 28, 2017, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On May 1, 2017, Chief Special Master

Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for his Shoulder Injury Related to Vaccine Administration (“SIRVA”).

Respondent proffers that, based on the evidence of record, petitioner, James Caperton,

should be awarded $143,867.59, including $110,000.00 in pain and suffering, $7,204.60

in lost wages, and $26,662.99 1 in unreimburseable expenses. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.


1
   The award for past unreimbursable expenses is to be paid as follows: $180.00 payable
directly to petitioner, James Caperton; $23,121.99 payable jointly to petitioner and
Novant Health; $3,361.00 payable jointly to petitioner and Piedmont Triad Anesthesia.
        Case 1:16-vv-01202-UNJ Document 77 Filed 08/14/19 Page 4 of 5



    II.      Form of the Award

          The parties recommend that the compensation provided to petitioner should be

made through three lump sum payments as described below, and request that the special

master’s decision and the Court’s judgment award the following: 2

          (1) A lump sum payment of $117,384.60 in the form of a check payable to
              petitioner, James Caperton. This amount accounts for all elements of
              compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be
              entitled; and

          (2) A lump sum payment of $23,121.99, payable jointly to petitioner and to:

                         Novant Health Kernersville Medical Center
                                     P.O. Box 11549
                                Winston-Salem, NC 27116
                                Account No: 2800179305

Petitioner agrees to endorse the payment to Novant Health Kernersville Medical Center.

          (3) A lump sum payment of $3,361.00, payable jointly to petitioner and to:

                                 Peidmont Triad Anesthesia
                               145 Kimel Park Drive, Suite 120
                                 Winston-Salem, NC 27103
                                    Account No: 242125

Petitioner agrees to endorse the payment to Piedmont Triad Anesthesia.

          Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                        Respectfully submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, and future pain and suffering.

                                               2
     Case 1:16-vv-01202-UNJ Document 77 Filed 08/14/19 Page 5 of 5




                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             CATHARINE E. REEVES
                             Deputy Director
                             Torts Branch, Civil Division

                             GABRIELLE M. FIELDING
                             Assistant Director
                             Torts Branch, Civil Division

                             /s/ Camille M. Collett
                             CAMILLE M. COLLETT
                             Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Benjamin Franklin Station
                             Washington, D.C. 20044-0146
                             Tel.: (202) 616-4356

Dated: May 31, 2019




                                   3
